Citation Nr: 1827886	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen claims service connection for right and left ankle, right and left shoulder, right elbow, and right and left knee disabilities.

2.  Service connection for cervical spine degenerative arthritis.

3.  Service connection for a left elbow disability.

4.  Service connection for chronic obstructive pulmonary disease (COPD) 

5.  Service connection for a headache disorder, to include migraines.

6.  Entitlement to ratings for anxiety disorder in excess of 10 percent prior to October 17, 2013 and in excess of 50 percent from that date.

7.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty for more than 20 years, including from April 1984 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina and Nashville, Tennessee Department of Veterans Affairs (VA) Regional Offices (RO).  In November 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for headaches, to include migraines, and seeking an increased rating for hiatal hernia are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.



FINDINGS OF FACT

1.  On the record at the November 2017 hearing, prior to the promulgation of a decision in the matters, the appellant withdrew his appeals seeking to reopen claims of service connection for bilateral ankle, bilateral shoulder, right elbow, and bilateral knee disabilities; service connection for cervical spine degenerative arthritis and a left elbow disability; and seeking increases in the ratings for anxiety disorder; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era.

3.  Competent medical evidence establishes that the Veteran's COPD had its onset in service.

4.  The Veteran's service connected disabilities of COPD, anxiety disorder, sinusitis and deviated nasal septum, left hip strain, bilateral hearing loss, lumbosacral strain, hiatal hernia, and kidney stone are rated more than 70 percent combined, and shown to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claims to reopen claims of service connection for bilateral ankle, bilateral shoulder, right elbow, and bilateral knee disabilities; service connection for cervical spine degenerative arthritis and a left elbow disability; and seeking increased ratings for an anxiety disorder; the Board has no further jurisdiction to consider appeals in those matters.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Service connection for COPD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.317 (2017).

3.  The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

During the November 2017 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeals seeking to reopen claims of service connection for bilateral ankle, bilateral shoulder, right elbow and bilateral knee disabilities; service connection for cervical spine degenerative arthritis and a left elbow disability; and seeking increases in the rating for anxiety disorder.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider appeals in the matters.

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  As this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.  

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that his lungs and chest were normal on his May 1992 service retirement examination.  A chest X-ray was negative.

On October 1993 VA examination, the Veteran's respiratory system was normal. 

Service department medical records show in July 1994 the Veteran stated he had breathing problems.  A history of bronchitis and asthma was noted.  The diagnosis was bronchitis.

A January 1996 chest X-ray was normal.

On January 2003 VA examination, it was noted that the Veteran was able to climb stairs.  Examination found his lungs were clear and had equal expansion bilaterally.

An April 2008 chest CT at a private facility shows that the pulmonary parenchymal pattern was within normal limits.  The clinical history noted included chronic cough and shortness of breath.

The Veteran was seen in the pulmonary clinic of a service department facility in June 2008.  A history of shortness of breath was reported.  He presented with a multiple year history of shortness of breath at rest associated with a morning cough.  The assessment was COPD.  

The Veteran's claim for a TDIU rating was received in September 2010.  He reported he had work experience as an assembler and that he had last worked in January 2009.  He stated that he completed high school.  Additional records show he also worked as a farmer.

On December 2011 VA Persian Gulf examination, the Veteran stated that his respiratory problems began upon his return from Iraq.  He reported that he noted an increase in breathing problems after his retirement from service.  He said that he was around burned out buildings in Iraq and was told he had asthma and COPD.  The examiner opined that it would be mere speculation to state that the Veteran's COPD was related to the Gulf war.  It was noted that the Veteran had never smoked and that his last two pulmonary function tests showed a restrictive defect, which is not COPD, asthma and emphysema.  The examiner added that a definitive diagnosis of the Veteran's lung condition needed to be determined.

On August 2013 VA Persian Gulf examination, the Veteran stated that he had COPD diagnosed with after his service retirement.  He related that he continued to have shortness of breath and trouble breathing.  He stated that he had never smoked cigarettes.  The examiner opined that it was at least as likely as not that COPD was incurred in or caused by service.  She noted that the Veteran denied a history of smoking and stated that he was exposed to smoke from burnt out buildings in service.  She said that COPD is a diagnosable chronic multi-symptom illness with a partially explained etiology.  She stated that in the vast majority of cases, the lung damage that leads to COPD is caused by long-term cigarette smoking, but there likely are other causes at play in the development of COPD, including genetic susceptibility, since only about 20 percent of smokers develop the disease.  She also said that other irritants that can cause COPD include cigar smoke, second hand smoke, pipe smoke, air pollution and workplace exposure to dust, smoke and fumes.  

In October 2013 the Veteran was seen, by J. Atkinson, a private psychologist.  He stated that when he worked as a farmer, he got mad at his employees if they did not perform perfectly, and that he was rigid and stubborn.  On mental status evaluation, his concentration was fair and his attention span short.  His affect was somewhat labile.  The Veteran reported mood swings and emotional lability.  He denied suicidal ideation.  He reported a fairly low energy level and frequent draining fatigue.  He denied obsessions or compulsions, but had ruminations about Iraq.  He described diffuse paranoid feelings of distrust and wondered sometimes about the government.  He denied any frank hallucinations, but said he heard things and voices from the past.  The diagnoses were posttraumatic stress disorder (PTSD), to include anxiety disorder, not otherwise specified, depressive disorder, not otherwise specified and obsessive compulsive personality predisposition.  The examiner opined that the Veteran was significantly impaired by his PTSD and co-morbid conditions.  

On April 2015 VA sinusitis examination, it was noted that the Veteran had near constant sinusitis, with headaches and pain and tenderness.  He had had two incapacitating episodes of sinusitis requiring prolonged treatment with antibiotics over the last 12 months, and six non-incapacitating episodes (characterized by headaches, pain and purulent discharge or crusting) in the last 12 months.  The examiner stated that the Veteran's sinusitis impacted his ability to work, as sometimes when he had headaches he remained in bed for hours, and at such times, might be unable to see or focus.

On April 2015 VA spine examination, the diagnosis was lumbosacral degenerative joint disease.  The examiner noted that the Veteran was completely disabled due to COPD, asthma and a heart attack.  He also said that the Veteran would not be able to work due to his back as he was unable to stand or lift for prolonged periods.  

On a vocational assessment by a private rehabilitation specialist in January 2018, the Veteran stated that he was unable to perform chores inside or outside the house.  He became irritable with people and got involved in verbal disagreements.  He had panic attacks weekly and had trouble maintaining focus, attention and concentration for more than brief periods of time.  The examiner noted that sinusitis caused problems weekly and that he had left hip pain which required him to ambulate with a cane.  He had difficulty understanding people even with his hearing aids.  His hiatal hernia caused stomach pain and he had difficulty digesting meals without regurgitation.  The vocational specialist reviewed some of the Veteran's medical records, including July and August 2013 VA examinations and some private medical records.  She opined that the Veteran's service-connected disabilities resulted in exertional and non-exertional vocational limitations.  She stated that at best, he would be restricted to sedentary employment and would need to be able to change positions due to hip and back pain, and he would have to be able to leave the workplace in the event of a panic attack or headache.  She opined that under such circumstances, the Veteran was unemployable.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§  1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran asserts that his COPD is related to his service in the Persian Gulf.  He testified at the November 2017 hearing that when he was in Iraq, he slept in burned out buildings and woke up many mornings having problems breathing.  His STRs are silent for complaints or findings concerning respiratory problems, and no abnormalities were found on the May 1992 service separation examination or on the October 1993 VA examination.  Following service, he apparently first reported breathing problems in July 1994, and was found to have bronchitis.  COPD was first diagnosed in June 2008.  

On December 2011 VA examination, the Veteran again related that he had been in burned out buildings in Iraq and was told that he had COPD.  The examiner opined that it would be speculative to conclude that the Veteran's COPD was related to his service in Iraq, noting that his most recent pulmonary function tests showed a restrictive defect, which did not suggest COPD.  She also noted that a definitive diagnosis for his lung condition was needed.

On VA Persian Gulf examination in August 2013, the examiner (who reviewed the record) opined that it was at least as likely as not that the Veteran's COPD was related to service.  She noted that he was not a cigarette smoker and that he had reported being exposed to smoke in service.  Since the opinion provided in December 2011 was inconclusive (as it acknowledged that a definitive diagnosis was needed), the Board finds that opinion to warrant only limited probative value.  The Board finds more probative, and persuasive, as it endorses review of the record and includes rationale.  Resolving remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for COPD is warranted.

	TDIU 

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran's service connected disabilities include:  COPD; anxiety disorder, not otherwise specified (rated 50 percent from October 2013); sinusitis and deviated nasal septum (rated 50 percent from April 2014); left hip strain (rated 30 percent); bilateral hearing loss (rated 20 percent); lumbosacral strain (rated 20 percent); hiatal hernia (rated 10 percent); and kidney stone (rated 0 percent).  The combined schedular rating has been 70 percent (or higher) from September 21, 2012.  The schedular rating requirements for a TDIU rating have been met from at least October 2013.

Accordingly, the analysis proceeds to consideration whether the Veteran's service-connected disabilities are such as to preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

As is noted above, on the April 2015 VA examination, the examiner stated that the Veteran was unable to work due to COPD, asthma and his heart condition.  He also opined that his low back disability would also impact on his ability to work as he was unable to stand for prolonged periods or lift.  His private psychologist found that his psychiatric disabilities resulted in significant impairment.  Finally, in January 2018, a rehabilitation specialist concluded that the Veteran was not employable.  She noted that the Veteran did not have transferable skills that would permit him to perform light or sedentary work and that his service-connected disabilities resulted in vocational limitations.  There is no opinion to the contrary.  The Board finds, accordingly, that the Veteran's service-connected disabilities have rendered him unemployable.  The effective date is a downstream issue for initial consideration by the AOJ following further development, including implementation of the awards of service connection for COPD.


ORDER

The appeals to reopen claims of service connection for bilateral ankle, bilateral shoulder, right elbow, and bilateral knee disabilities; seeking service connection for cervical spine degenerative arthritis and a left elbow disability; and seeking increased ratings for anxiety disorder are dismissed.

Service connection for COPD is granted.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


REMAND

Regarding the claim of service connection for headaches, to include migraines, at the videoconference hearing, the Veteran argued that his headaches are secondary to his service-connected sinusitis.  He has not been examined to determine the etiology of his headaches.  

Regarding the rating for hiatal hernia, the most recent examination to assess the disability was in June 2011, and the Veteran asserts that it has increased in severity since that examination.  Given the allegation of worsening, and the length of the interval since he was last examined, a contemporaneous examination to assess the hiatal hernia is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for headaches since his discharge from service, and for hiatal hernia since 2011, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his claimed headache disorder.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that his headaches, to includes migraines, were caused or aggravated (the opinion must address aggravation) by his service-connected sinusitis.

The examiner must include rationale with all opinions.

3.  The AOJ should arrange for a gastrointestinal disease examination of the Veteran to assess the severity of his hiatal hernia.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional limitations should be described in detail.  

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


